Citation Nr: 1826897	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-40 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left knee strain (left knee disability).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 1, 2016.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to August 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A claim for the award of total rating for compensation purposes based on individual unemployability (TDIU) is considered part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran argued in his November 2014 substantive appeal that he is unemployable due to his service connected disabilities.  He was granted TDIU in a September 2016 rating decision effective March 1, 2016.  This leaves unadjudicated the issue of entitlement to TDIU prior to March 1, 2016.  As such, that issue, as part of the Veteran's increased rating claim, remains on appeal before the Board.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 specifies that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to the Correia case, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion, in weight-bearing and nonweight-bearing conditions, and, if possible, with the range of the opposite undamaged joint.  Here, the April 2016 VA examiner did not report range of motion results on active and passive motion or in weight-bearing and nonweight-bearing conditions.  As such, another VA examination is necessary to either comply with 38 C.F.R. § 4.59 or to explain why such testing cannot be performed.  Further, the VA examiner indicated that the Veteran's right knee was "all normal" with no abnormal range of motion, but in the diagnosis section listed only a right total knee replacement and no diagnosis for any left knee disability.  The VA examiner did not conduct joint stability testing on the Veteran's right knee because the Veteran declined to have the knee touched due to pain, and the VA examiner also listed chronic residuals of severe painful motion and weakness in the Veteran's right knee.  Based on these inconsistencies, a new VA examination is warranted.  

The Veteran's claim for an increased rating for the left knee disability could impact his combined disability rating and therefore the issue of entitlement to TDIU prior to March 1, 2016.  As such, the Veteran's TDIU claim is intertwined with the increased rating claim and adjudication at this point is inappropriate.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (2011)

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with the Veteran's assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above development, schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the current nature and severity of the Veteran's service-connected left knee disability.  The VA examiner should review the claims folder and note such review.  All indicated tests should be conducted.  

A thorough orthopedic examination of the left knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the knee.  The VA examiner should also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the left and right knee joint.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

3.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remains denied, provide the Veteran and the Veteran's representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

